                              Case 19-20140        Doc 13     Filed 10/07/19   Entered 10/07/19 14:54:09    Desc Main Document          Page 1 of 4



 Fill in this information to identify your case:                                                                            Check as directed in lines 17 and 21:
                                                                                                                            According to the calculations required by this
  Debtor 1                   Tosha                   Yvette               Moore                                             Statement:
                             First Name             Middle Name           Last Name
                                                                                                                            ✔1. Disposable income is not determined
                                                                                                                            ❑
  Debtor 2                                                                                                                     under 11 U.S.C. § 1325(b)(3).
  (Spouse, if filing)        First Name             Middle Name           Last Name                                         ❑2. Disposable income is determined
                                                                                                                               under 11 U.S.C. § 1325(b)(3).
  United States Bankruptcy Court for the:                           Eastern District of Texas
                                                                                                                            ✔3. The commitment period is 3 years.
                                                                                                                            ❑
  Case number                      19-20140-BTR-13
  (if known)                                                                                                                ❑4. The commitment period is 5 years.
                                                                                                                            ❑Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



 Part 1: Calculate Your Average Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married. Fill out both Columns A and B, lines 2-11.
      ❑
  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A               Column B
                                                                                                                 Debtor 1               Debtor 2 or
                                                                                                                                        non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                          $0.00                       $0.00
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                                $0.00                       $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Do not include payments
    from a spouse. Do not include payments you listed on line 3.                                                            $0.00                       $0.00


 5. Net income from operating a business, profession, or
    farm                                                                   Debtor 1         Debtor 2
                                                                            $8,961.48           $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                      -     $7,213.67   -       $0.00

                                                                            $1,747.81           $0.00   Copy
      Net monthly income from a business, profession, or farm                                                          $1,747.81                        $0.00
                                                                                                        here →


 6. Net income from rental and other real property                         Debtor 1         Debtor 2
                                                                                $0.00           $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                      -         $0.00   -       $0.00

                                                                                $0.00           $0.00   Copy
      Net monthly income from rental or other real property                                                                 $0.00                       $0.00
                                                                                                        here →



 Official Form 122C-1                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                  page 1
                                      Case 19-20140                  Doc 13          Filed 10/07/19            Entered 10/07/19 14:54:09                   Desc Main Document                        Page 2 of 4


Debtor 1                     Tosha                              Yvette                                    Moore                                                            Case number (if known) 19-20140-BTR-13
                             First Name                          Middle Name                              Last Name
                                                                                                                                                        Column A                             Column B
                                                                                                                                                        Debtor 1                             Debtor 2 or
                                                                                                                                                                                             non-filing spouse
7. Interest, dividends, and royalties                                                                                                                                        $0.00                                 $0.00
8. Unemployment compensation                                                                                                                                                 $0.00                                 $0.00
    Do not enter the amount if you contend that the amount received was a benefit under the Social
    Security Act. Instead, list it here: ..................................................               ↓
           For you....................................................................................                                 $0.00
           For your spouse......................................................................                                    $981.00
9. Pension or retirement income. Do not include any amount received that was a benefit under                                                                                 $0.00                                 $0.00
   the Social Security Act. Also, except as stated in the next sentence, do not include any
   compensation, pension, pay, annuity, or allowance paid by the United States Government in
   connection with a disability, combat-related injury or disability, or death of a member of the
   uniformed services. If you received any retired pay paid under chapter 61 of title 10, then
   include that pay only to the extent that it does not exceed the amount of retired pay to which you
   would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that
   title.

10. Income from all other sources not listed above. Specify the source and amount. Do not
    include any benefits received under the Social Security Act; payments received as a victim of
    a war crime, a crime against humanity, or international or domestic terrorism; or
    compensation, pension, pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page and put the total
    below.




    Total amounts from separate pages, if any.                                                                                                         +                                         +
                                                                                                                                                                     $1,747.81                   +             $0.00       =       $1,747.81
 11. Calculate your total average monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                                               Total average
                                                                                                                                                                                                                               monthly income

Part 2: Determine How to Measure Your Deductions from Income

12. Copy your total average monthly income from line 11. .................................................................................                                                                                           $1,747.81

13. Calculate the marital adjustment. Check one:

   ❑You are not married. Fill in 0 below.
   ❑You are married and your spouse is filing with you. Fill in 0 below.
   ✔You are married and your spouse is not filing with you.
   ❑
       Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
       dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than you or your dependents.
       Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
       adjustments on a separate page.
       If this adjustment does not apply, enter 0 below.




                                                                                                                                            +

       Total...........................................................................................                                                          $0.00
                                                                                                                                                                                Copy here. →
                                                                                                                                                                                                                      -               $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                                                                        $1,747.81

15. Calculate your current monthly income for the year. Follow these steps:

       15a. Copy line 14 here →...............................................................................................................................................................                                       $1,747.81

              Multiply line 15a by 12 (the number of months in a year).                                                                                                                                                    x 12
                                                                                                                                                                                                                                   $20,973.72
       15b. The result is your current monthly income for the year for this part of the form.....................................................................
Official Form 122C-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period    page 2
                       Case 19-20140 Doc 13 Filed 10/07/19 Entered 10/07/19 14:54:09 Desc Main Document          Page 3 of 4
                                      Case 19-20140                 Doc 13          Filed 10/07/19              Entered 10/07/19 14:54:09                        Desc Main Document                  Page 4 of 4


Debtor 1                     Tosha                              Yvette                                Moore                                                                        Case number (if known) 19-20140-BTR-13
                             First Name                         Middle Name                           Last Name


16. Calculate the median family income that applies to you. Follow these steps:

        16a. Fill in the state in which you live.                                                                                      Texas
        16b. Fill in the number of people in your household.                                                                              2

        16c. Fill in the median family income for your state and size of household. ....................................................................................                                                  $65,429.00
               To find a list of applicable median income amounts, go online using the link specified in the separate
               instructions for this form. This list may also be available at the bankruptcy clerk’s office.

17. How do the lines compare?

        17a.     ✔
                 ❑      Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C. §
                        1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C–2).
        17b.     ❑      Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. § 1325(b)(3). Go
                        to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C–2). On line 39 of that form, copy your current monthly income
                        from line 14 above.
Part 3: Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

18. Copy your total average monthly income from line 11. ..........................................................................................................                                                         $1,747.81

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating the
    commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy the amount from line 13.
   19a. If the marital adjustment does not apply, fill in 0 on line 19a. .....................................................................................................                                      -           $0.00
   19b. Subtract line 19a from line 18.                                                                                                                                                                                     $1,747.81

20. Calculate your current monthly income for the year. Follow these steps.

   20a. Copy line 19b.............................................................................................................................................................................                          $1,747.81
           Multiply by 12 (the number of months in a year).                                                                                                                                                        x 12
                                                                                                                                                                                                                          $20,973.72
   20b. The result is your current monthly income for the year for this part of the form.

                                                                                                                                                                                                                          $65,429.00
   20c. Copy the median family income for your state and size of household from line 16c. ...............................................................

21. How do the lines compare?
   ✔
   ❑     Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
         The commitment period is 3 years. Go to Part 4.
   ❑     Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
         check box 4, The commitment period is 5 years. Go to Part 4.

Part 4: Sign Below


      By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


           X /s/ Tosha Yvette Moore                                                                                                         X
                  Signature of Debtor 1                                                                                                           Signature of Debtor 2

                 Date             10/07/2019                                                                                                     Date
                               MM/DD/YYYY                                                                                                                    MM/DD/YYYY

      If you checked 17a, do NOT fill out or file Form 122C–2.

      If you checked 17b, fill out Form 122C–2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1                                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                         page 3
